 



Exhibit 10.1

December 17, 2004

UTi WORLDWIDE INC.
9 Columbus Centre, Pelican Drive
Road Town, Tortola
British Virgin Islands



      Re:        Amendment No. 1 to Registration Rights Agreement

Ladies and Gentlemen:

     Reference is made to (i) that certain Registration Rights Agreement (the
“Registration Rights Agreement”), dated November 23, 2004, between United
Service Technologies Limited (“Uniserv”) and UTi Worldwide Inc. (“UTi”) and
(ii) that certain Underwriting Agreement (the “Underwriting Agreement”), dated
on or about the date hereof, among Uniserv, UTi, the Dealers (as defined in the
Underwriting Agreement), Credit Suisse First Boston LLC and Bear, Stearns & Co.
Inc. This Amendment No. 1 (this “Amendment No. 1”) to the Registration Rights
Agreement is entered into by Uniserv and UTi. Capitalized terms used but not
otherwise defined in this Amendment No. 1 shall have the respective meanings
ascribed to them in the Registration Rights Agreement.

     This Amendment No. 1 shall become effective upon the First Closing Date (as
such term is defined in Section 3 of the Underwriting Agreement); provided,
however, that this Amendment No. 1 shall not become effective and shall have no
force or effect if the First Closing Date does not occur within the time period
prescribed for the First Closing Date in Section 3 of the Underwriting
Agreement.

     The parties hereto agree to amend and restate the definition of
“Effectiveness End Date” set forth in Section 1 of the Registration Rights
Agreement in its entirety so that it shall read as follows:

“Effectiveness End Date” means the earlier to occur of (i) the date when the
Underwriters have disposed of the Offered Shares and the Dealers have sold the
Additional Shares, in each case under the Registration Statement and
(ii) March 8, 2005, subject to extension as set forth in Section 2(c) below.

     The parties hereto further acknowledge and agree that, upon the
Effectiveness End Date, the Company’s obligations under Section 5(a) of the
Underwriting Agreement shall terminate and be of no further force or effect.

     Except as expressly modified by this Amendment No. 1, all of the provisions
of the Registration Rights Agreement are equally applicable to this Amendment
No. 1. In addition, except as expressly amended by this Amendment No. 1, the
Registration Rights Agreement will remain in full force and effect in accordance
with the terms thereof as in existence as of the date hereof. After the First
Closing Date, any reference to the Registration Rights Agreement shall mean the
Registration Rights Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



     This Amendment No. 1 may be executed in counterparts, and each counterpart
shall have the same force and effect as an original and shall constitute an
effective, binding agreement on the part of each of the undersigned. Facsimile
signatures shall be valid and binding as original manual signatures.

[Remainder of Page Intentionally Left Blank]

-2-



--------------------------------------------------------------------------------



 



     Please confirm your agreement to the foregoing by signing and returning to
us the enclosed duplicate of this Amendment No. 1 to the Registration Rights
Agreement.

              Very truly yours,

UNITED SERVICE TECHNOLOGIES
LTD.
            By:   /s/ Edward Southey         Name:  Edward Southey          
Title:  Director   Acknowledged and agreed to
as of the date first above written,

UTi WORLDWIDE INC.
  By:   /s/ Lawrence R. Samuels   Name:  Lawrence R. Samuels          
Title:  Chief Financial Officer and Secretary          

 